Title: Orders to Pay Major Bruff, 13 March 1807
From: Jefferson, Thomas
To: 


                        
                            March 13. 1807
                        
                        Whereas by the sentence of a general court martial, held at Belle Fountain on the Missouri in the month of
                            February 1806, of which Colonel Thomas Hunt was president, Major Bruff, of the Regiment of Artillerists, was deprived of
                            his pay and emoluments for one year. Now therefore I Thomas Jefferson President of the United States, do by virtue of the
                            authority in me vested, direct that the forfeiture of the pay & emoluments by said sentence incurred, be remitted; and
                            that the said Bruff receive the sums as though no such sentence had ever been passed—
                  
                        
                            Signed Th: Jefferson
                            
                        
                     Enclosure
                                                
                            
                                
                                October 20th. 1808.
                            
                            I certify that the within document is a true copy of the original in the possession of Majr. Bruff,
                                having carefully compared the same, and being well acquainted with the signature of Thomas Jefferson President of the
                                U’States.
                            
                                Meriwether Lewis
                                
                            
                        
                    
               